Exhibit 10.1


EXECUTION VERSION



AMENDMENT NO. 1 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment No. 1”) is entered
into as of August 18, 2015 by and among Kohlberg Kravis Roberts & Co. L.P., a
Delaware limited partnership (the “Borrower Representative”) and HSBC Bank USA,
National Association, as administrative agent for the Lenders (the
“Administrative Agent”).
RECITALS:
WHEREAS, the Borrower Representative, KKR Fund Holdings L.P., a Cayman Islands
exempted limited partnership, KKR Management Holdings L.P., a Delaware limited
partnership, KKR International Holdings L.P., a Cayman Islands exempted limited
partnership, as Borrowers, the other Borrowers from time to time party thereto,
the Guarantors from time to time party thereto, the lending institutions from
time to time party thereto and the Administrative Agent have entered into that
certain Credit Agreement dated as of October 22, 2014 (as amended, restated,
amended and restated, supplemented or otherwise modified, refinanced or replaced
from time to time, the “Credit Agreement”); and
WHEREAS, pursuant to Section 10.02(b) of the Credit Agreement, the
Administrative Agent and the Borrower Representative desire to amend the Credit
Agreement to cure certain ambiguities, omissions, mistakes, defects or
inconsistencies that are not adverse to any Lender.
NOW, THEREFORE, the parties hereto agree as follows:
Section 1.Defined Terms. Capitalized terms which are used herein without
definition and which are defined in the Credit Agreement shall have the same
meanings herein as in the Credit Agreement.
Section 2.    Amendment to the Credit Agreement. The definition of “Subsidiary”
in the Credit Agreement is hereby amended and restated to read as follows:
““Subsidiary” means subsidiary of the Public Company that is or would be
consolidated with the Public Company in the preparation of segment information
included in the notes to the consolidated financial statements of the Public
Company prepared in accordance with GAAP; provided that a Subsidiary shall not
include (a) any investment funds, investment vehicles or separately managed
accounts, (b) any portfolio company or portfolio investment of any such fund,
investment vehicle or separately managed account (or any entity Controlled by a
portfolio company or portfolio investment), (c) KFN and its subsidiaries and (d)
CLOs or other principal investments managed, Controlled or held as investments
by the Public Company or its Subsidiaries; provided, further that with respect
to Section 3.11 only, clause (c) of the preceding proviso shall be included in
the definition of Subsidiary.”
Section 3.    Effect of Amendment; No Novation. Except as expressly set forth
herein, this Amendment No. 1 shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent or any other

 
    

--------------------------------------------------------------------------------



party under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.  Nothing herein shall be deemed to
entitle the Borrower Representative to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement as amended hereby or
any other Loan Document in similar or different circumstances.
Section 4.    Effectiveness. This Amendment No. 1 shall become effective upon
execution by the parties hereto without any further consent of any other party
to the Credit Agreement.
Section 5.    Miscellaneous.
(a)    Expenses. The Borrower Representative agrees to pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment No. 1,
including, without limitation, the reasonable and documented fees of outside
counsel for the Administrative Agent with respect thereto.
(b)    Counterparts. This Amendment No. 1 may be executed counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment No. 1 by telecopy or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment No. 1.
(c)    Severability. The illegality or unenforceability of any provision of this
Amendment No. 1 or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Amendment No. 1 or any instrument or agreement required
hereunder.
(d)    Entire Agreement. This Amendment No. 1 shall constitute the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all other understandings, oral or written, with respect to the
subject matter hereof.
(e)    References. Each reference in the Credit Agreement to “this Agreement”,
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference,
and each reference in any other Loan Document to “the Credit Agreement”,
“thereof”, “thereunder”, “therein” or “thereby” or any other similar reference
to the Credit Agreement shall, from the date hereof, refer to the Credit
Agreement as amended hereby. This Amendment No. 1 shall constitute a Loan
Document for all purposes under the Credit Agreement.
(f)    Governing Law. THIS AMENDMENT NO. 1 SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank.]


IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed as of the date
first written above.


BORROWER REPRESENTATIVE:
KOHLBERG KRAVIS ROBERTS & CO. L.P.,
as Borrower Representative

By: KKR Management Holdings L.P.,
its general partner

By: KKR Management Holdings Corp.,
its general partner
By:
/s/ David J. Sorkin
 
Name: David J. Sorkin
 
Title: Secretary





ADMINISTRATIVE AGENT:


HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent
By:
/s/ Edward Soogrim
 
Name: Edward Soogrim
 
Title: Director




2
    